                      Case 1:19-cv-02673-VEC Document 28 Filed 12/09/19 Page 1 of 2


                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 12/09/2019




                                                    THE CITY OF NEW YORK
                                                                               MEMO ENDORSED
                                                   LAW DEPARTMENT
JAMES E. JOHNSON                                       100 CHURCH STREET                   STEPHANIE M. VILELLA ALONSO
Corporation Counsel                                    NEW YORK, NY 10007                              phone: (212) 356-2318
                                                                                                          fax: (212) 356-3508
                                                                                                        svilella@law.nyc.gov


                                                                            December 9, 2019
        BY ECF
        Honorable Valerie E. Caproni
        United States District Judge
        United States District Court                                        Application GRANTED.
        Southern District of New York
        Thurgood Marshall U.S. Courthouse                                   SO ORDERED.        Date: 12/09/2019
        40 Foley Square, Room 240
        New York, New York 10007

                      Re: Belle, et al., v. the City of New York, et al.,
                          19-CV-2673 (VEC)
                                                                            HON. VALERIE CAPRONI
        Your Honor:                                                         UNITED STATES DISTRICT JUDGE

                      I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, representing defendant City of New York in the
        above-referenced matter. Defendant City of New York writes respectfully pursuant to the
        Court´s December 3, 2019 Order to request an extension of time to file an additional status report
        until December 13, 2019. Plaintiffs´ counsel consent to this request, which is the first of such
        request.

                         On December 2, 2019, the parties filed a joint status letter in accordance with the
        Court´s June 21, 2019 Order. (See ECF No. 26) The parties noted in the letter that this Office is
        still in the process of ascertaining information regarding the various NYPD databases, as well as
        any records related to plaintiffs´ alleged warrant checks. (See id.) Accordingly, the parties
        proposed to file an additional status report by today, which Your Honor granted. (See ECF No.
        27) Notwithstanding, our office needs additional time to confer with members of the NYPD
        with first-hand knowledge of NYPD databases and their capabilities, as well as the audit checks
        conducted for any records related to plaintiffs´ claims. Accordingly, defendant City of New
        York respectfully requests an extension of time until December 13, 2019 to file an additional
        status update.
       Case 1:19-cv-02673-VEC Document 28 Filed 12/09/19 Page 2 of 2



            Thank you for your consideration herein.

                                                       Respectfully submitted,




                                                       Stephanie Michelle Vilella Alonso
                                                       Assistant Corporation Counsel


cc:   BY ECF
      George Fuad Farah, Matthew Keith Handley, and Cyrus Joubin
      Attorneys for plaintiffs




                                           -2-
